                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

ERNESTO VARGAS                      CASE NO.
                                    8:19−cv−01193−DSF−JPR
            Plaintiff(s),
     v.                              Order to Show Cause re
DELTA AUTO PROTECT, et al.           Dismissal for Lack of
                                     Prosecution
          Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before January 13, 2020. Failure to file a
  default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: December 12, 2019                  /s/ Dale S. Fischer
                                        Dale S. Fischer
                                        United States District Judge
